 1

 2

 3

 4

 5

 6

 7
                      UNITED STATES DISTRICT COURT
 8
                    CENTRAL DISTRICT OF CALIFORNIA
 9

10   PACKAGING CORPORATION OF        Case No. 8:16-cv-00818 JVS(KSx)
11   AMERICA,
                                     JUDGMENT
12                 Plaintiff,
13
     v.
14

15   BONERT’S INC. d/b/a BONERT’S
     SLICE OF PIE, MICHAEL BONERT,
16   and DOES 1–10,
17
                   Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1           Pursuant to the Stipulation for Entry of Judgment against Bonert’s Inc. And
 2   Dismissal without Prejudice of Michael Bonert (Dkt. No. 28) between plaintiff
 3   Packaging Corporation of America and defendants Bonert’s Inc. d/b/a Bonert’s Slice
 4   of Pie and Michael Bonert, it is hereby ORDERED, ADJUDGED, AND DECREED
 5   that:
 6           1.    Judgment is entered in favor of Packaging Corporation of America
 7   against Bonert’s Inc. d/b/a Bonert’s Slice of Pie, with an address at 2727 S. Susan
 8   Street, Santa Ana, CA 92704, for the sum of $212,651.54 together with prejudgment
 9   interest at the rate of ten percent (10%) per annum under Cal. Civ. Code § 3289(b) in
10   the amount of $10,486.93, for a total of $223,138.47, with interest continuing to
11   accrue at the rate of ten per cent (10%) per annum until this judgment is satisfied.
12

13   Dated: October 2, 2018
14

15
                                            __________________________
                                            Hon. James V. Selna
16                                          United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
